Morton, C. J.
The 80th rule of this court requires that a petition to prove exceptions shall be “ verified by affidavit.” The affidavit in this case is insufficient. The affiants do not take the responsibility of stating that the facts are true. They do not state that they know or recollect any of the facts. They *28could not be indicted for perjury if it appeared that their only information was mere hearsay. Any person acting upon such information, however untrustworthy, could take such an oath without incurring any responsibility.
The right to prove exceptions has always been regarded as strictissimi juris. The purpose of a petition to prove exceptions is to contradict and control the statement of a judge made under his oath of office and his official responsibility. It is fit that, before this court entertains such a petition, some person with a knowledge of the facts should make oath to their truth. This was the purpose and meaning of the 30th rule. As the petitioners have not complied with the rule, their petition must be dismissed. Tufts v. Newton, 117 Mass. 68.

Petition dismissed,.